—Order, Supreme Court, New York County (Carol Huff, J.), entered December 16, 1997, which, inter alia, granted plaintiff’s motion to strike defendant’s answer pursuant to CPLR 3126, unanimously affirmed, with costs.
Uncontested evidence of discovery noncompliance by defendant, including his repeated and unexplained failures to attend court ordered depositions, warranted the striking of his answer pursuant to CPLR 3126 (see, Kutner v Feiden, Dweck & Sladkus, 223 AD2d 488, Iv denied 88 NY2d 802). Concur — Ellerin, P. J., Sullivan, Wallach, Lerner and Buckley, JJ.